Citation Nr: 1421826	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tenosynovitis of the left hip (hereinafter, "left hip disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear for a December 2011 Travel Board hearing.  In July 2013, the Board remanded the current issue for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

The Veteran's left hip disability has been characterized by pain and, at worst, 95 degrees of flexion, extension greater than 5 degrees, and abduction greater than 10 degrees, with the ability to cross the legs and toe-out more than 15 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5251, 5252, 5253 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher rating for her left hip disability arises from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, the VA obtained service treatment records, post-service VA treatment records, and VA examination reports. 

The Board also notes that the actions requested in the July 2013 remand have been undertaken.  An additional VA examination was conducted, and additional VA treatment records were associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Analysis

The Veteran's claim for service connection for a left hip disability was granted in a July 2008 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2013).  The Veteran asserts that she is entitled to a higher initial rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 (2013).

Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent evaluations when hip flexion is limited to 45, 30, 20, and 10 degrees, respectively.  Diagnostic Code 5251 provides for a single 10 percent evaluation when hip extension is limited to 5 degrees.  Additionally, Diagnostic Code 5253 provides a 10 percent evaluation for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees) or limitation of adduction causing an inability to cross legs, and a 20 percent evaluation for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal hip flexion is to 125 degrees; normal hip abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In November 2007, prior to her January 2008 discharge, the Veteran was afforded a VA general medical examination in connection with her initial service connection claim.  She reported left hip pain, but stated that she no longer experienced it since ceasing road marching.  Range of motion testing revealed flexion to 110 degrees, extension to 30 degrees, abduction to 50 degrees, adduction to 30 degrees, inversion to 50 degrees, and eversion to 50 degrees.  The examiner noted pain on abduction, and also stated that the Veteran's range of motion was limited, due to a complaint of pain, on repetitive motion testing.

In October 2010, the Veteran was afforded another VA examination.  At that time she reported moderate, weekly flare-ups of hip pain that would last for several hours.  She stated that she was unable to exercise or perform her usual duties for two days as a result of the flare-ups.  Upon physical examination, the examiner reported a normal gait and no joint ankylosis.  She noted tenderness, pain at 
rest, and guarding of movement.  Upon range of motion testing, the examiner documented flexion to 120 degrees, extension to 15 degrees, and abduction to 45 degrees.  She reported that the Veteran could toe-out more than 15 degrees and cross her legs.  The examiner stated there was objective evidence of pain with active motion, as well as objective evidence of pain with repetitive motion, but that there were no additional limitations after repetitive motion.

The Veteran was afforded a third VA examination in August 2013.  At that 
time, she described hip pain that occurred with running and working out.  She indicated that the pain decreased with stretching, over-the-counter medication, and application of heat.  The Veteran described flare-ups that occurred approximately once a month, and lasted for two to seven days.  She indicated that she did not experience significant functional loss during the flare-ups, but that she had a limping gait.  The Veteran stated that she was currently employed full-time as a medical clerk, and that she had been in that position for over three years.  

Upon range of motion testing, the examiner reported flexion to 95 degrees with objective evidence of painful motion at 80 degrees, extension greater than 5 degrees, without objective evidence of painful motion, and abduction greater than 10 degrees.  The examiner indicated that the Veteran was able to cross her legs and toe-out more than 15 degrees.  There was no additional limitation of motion after repetitive use testing, but the examiner indicated that the Veteran did have functional loss in the form of less movement than normal and pain on movement.  The examiner also reported that the Veteran had normal muscle strength and no ankylosis, no malunion or nonunion of the femur, and no hip flail joint.  The examiner noted that x-ray studies and bone scans had been conducted in 2004, with normal findings.  She stated that the flare-ups of the Veteran's left hip joint most likely would not significantly limit the Veteran's functionality or cause weakness, fatigability, or decreased coordination, and that there was no evidence of additional limitation during flare-ups.

Upon review of the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's left hip disability.

At no point during the time period under review have left hip extension and flexion or thigh abduction, adduction, or rotation been limited to even a compensable degree.  Moreover, although the Veteran has reported pain and limited motion, and objective evidence of pain in response to repetitive motion was noted by the VA examiners, the RO specifically contemplated those symptoms in assigning an initial disability rating of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202 (1995).

The Board further finds that a higher rating is not warranted under any other Diagnostic Code.  The evidence of record does not show that the Veteran has hip ankylosis, flail joint, or malunion of the femur.  Accordingly, Diagnostic Codes 5250, 5254, and 5255 are not for application.

The Board has also considered the Veteran's statements regarding the difficulty she experiences exercising, as well as the pain and limping gait she experiences during flare-ups.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of her disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher initial evaluation.

In summary, the Board finds that, for the entire period under review, a rating in excess of 10 percent is not warranted for the Veteran's left hip disability.  See Fenderson, supra.

The Board has also considered whether the Veteran's left hip disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus,
her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for tenosynovitis of the left hip is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


